COOK, Judge
(concurring):
I agree completely with the majority opinion. I write separately only to explain why I consider this case different from United States v. Clevidence, 14 M.J. 17 (C.M.A.1982), where I dissented. After Clevidence completed his post-trial confinement, he was immediately placed on appellate leave. His assertion of prejudice flowing from the lengthy delay in the post-trial processing of his case was his inability to find “good” employment in the civilian community. He alleged that prospective employers were unwilling to hire him for fear that he might be recalled to active duty. Frankly, I am dubious, as a general proposition, that appellate confirmation of a bad-conduct discharge improves a service-member’s chances of obtaining “good” employment. With only Clevidence’s speculative contentions to rely on, I was unwilling to depart from the rule that
delay in post-trial processing would be error only if there was some other error in the trial proceedings necessitating a rehearing, and that because of the delay, the accused would be prejudiced in presenting his case at the rehearing.
14 M.J. at 20.
In the instant case, there is nothing speculative about the prejudice suffered * by appellant; indeed it was meted out directly at the hands of the Navy. These circumstances justify a different result. Cf. United States v. Gentry, 14 M.J. 209 (C.M.A.1982). Considering the relatively minor nature of the offenses of which appellant was convicted, the adjudged punishment already fulfilled by appellant, and the extensive deprivations unnecessarily inflicted on appellant, the only remedy we can fashion to compensate appellant is that indicated in the majority opinion.

 Despite the passage of nearly a year since appellant described his post-release conditions in